Citation Nr: 0714419	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  01-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an increased rating for residuals of right 
ankle fracture, distal fibular and distal tibiofibular joint, 
with degenerative joint disease, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from June 1981 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board and 
remanded in November 2003.  By rating decision dated in June 
2006, the RO increased the veteran's evaluation for the 
disability in issue from 20 percent to 30 percent.


FINDINGS OF FACT

1.  In an August 2000 determination, the RO increased the 
veteran's disability evaluation but did not assign a 100 
percent evaluation.

2.  On August 25, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw his current claim on 
appeal.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of entitlement to an increased rating for residuals of 
right ankle fracture, distal fibular and distal tibiofibular 
joint with degenerative joint disease, the Board does not 
have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

As noted, in a statement dated August 25, 2006, the veteran 
indicated that he wished to drop his appeal as to the claim 
of entitlement to an increased rating for his right ankle 
disability.  The veteran's representative confirmed this 
withdrawal in a January 2007 written statement.  These 
statements constitute a written withdrawal of the substantive 
appeal with regard to that matter.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal as to the claim of entitlement to an increased 
rating for residuals of right ankle fracture, distal fibular 
and distal tibiofibular joint, with degenerative joint 
disease is dismissed.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


